From April, 1937, to June 15, 1939, plaintiff was employed by the Michigan liquor control commission at a salary of $150 per month. On the latter date, at which time he had a civil service classification as liquor store manager A-1, he was dismissed from the service. On October 8, 1941, he was re-employed. Upon being re-employed and until January 15, 1943, plaintiff was paid at the rate of $145 per month, but on the latter date his salary was increased to $150 per month and subsequently he received further increases in pay. Plaintiff's suit involves two separate claims. First, on the ground that his dismissal on June 15, 1939, was unlawful, plaintiff seeks recovery of $4,155 as the amount he *Page 693 
otherwise would have been paid up to October 8, 1941, when he was re-employed. Plaintiff also claims that from the above date of his re-employment until January 15, 1943, he should have been paid $150 per month instead of $145 per month, amounting to $71.25. Plaintiff brought suit in the court of claims. Upon trial the court denied plaintiff's right of recovery and he has appealed.
As to plaintiff's claimed right of recovering the salary he would otherwise have earned during the period of his alleged unlawful discharge from service, it is obvious that the fundamental issue involved is whether or not plaintiff was in fact unlawfully discharged. Relative to that issue, as well as other issues involved in plaintiff's alleged right of recovery, defendants set up in their answer, among other defenses, the following:
"For further answer to plaintiff's petition herein, defendants allege that this court (of claims) does not have jurisdiction over the subject matter of the action."
The defense urged that the court of claims was without jurisdiction has already been passed upon and sustained inWolski v. Unemployment Compensation Commission, 315 Mich. 181. In the Wolski Case, as in the instant case, the alleged right of action arose under the civil service statute prior to adoption of the civil service amendment to the Constitution which became effective January 1, 1941, and the case was brought in the court of claims subsequent to the adoption of the constitutional amendment. Wolski was hired by the Michigan unemployment compensation commission in December, 1937, and remained in the commission's employment until March 29 or 30, 1939. He brought his suit in the court of claims for loss of salary in February, 1942. The trial court, holding that it was without authority *Page 694 
to try the regularity of Wolski's separation from his employment, disallowed his claim, and on appeal to this Court the judgment entered accordingly was affirmed. In our opinion we said:
"Plaintiff is bound by the provisions of the law under which he makes his claim. Act No. 346, Pub. Acts 1937, was superseded by the amendment to the State Constitution, `to establish a new system of civil service for State employment,' effective January 1, 1941.* Under the amendment as well as under Act No. 346,supra, plaintiff's remedy was, in the first instance, with the civil service commission. A review of the commission's determination might then be had in this Court. Reed v. CivilService Commission, 301 Mich. 137, 160, 161. * * *
"The trial court was without authority to try the regularity of plaintiff's separation. The ruling to that effect is affirmed. * * * It was for the State civil service commission to determine the controversy over the real reason for separation in the first instance."
The above ruling obviously arises from and is sound because of the fact that the civil service commission by the above mentioned constitutional amendment is vested with plenary powers in its sphere of authority.
"The civil service amendment to the Constitution superseded all previous legislative civil service acts and wiped out previous commissions and their official acts (Const. 1908, art. 6, § 22, as added in 1940; Act No. 346, Pub. Acts 1937, as amended)."Reed v. Civil Service Commission (syllabus), 301 Mich. 137.
In the instant case, so far as disclosed by the record, plaintiff has never sought or had a hearing before and a determination by the civil service commission *Page 695 
as to the regularity or lawfulness of his separation from his employment with the liquor control commission; and determination of that issue was not within the jurisdiction of the court of claims.
The remaining item for which plaintiff seeks recovery is his claim that from October 8, 1941, to January 15, 1943, during which period he was paid at the rate of $145 per month, he should have been paid $150 per month, amounting to $71.25. The trial court correctly held plaintiff could not recover for this item. The record before us is not very convincing that incident to plaintiff's re-employment on October 8, 1941, there was, as he asserts, an agreement that he should be paid $150 per month. But aside from that phase of the record, plaintiff cannot recover this item for the following reason. Plaintiff's right to so recover accrued after January 1, 1941, when by amendment article 6, § 22, of the 1908 Constitution became effective. The cited section in part provides:
"The State civil service shall consist of all positions in the State service except those filled by popular election [and certain other exceptions not herein material]. * * *
"The commission shall * * * approve or disapprove disbursements for all personal services."
In view of the above constitutional provision plaintiff's sole remedy in the first instance was to submit his claim of this character for consideration and determination to the civil service commission; and its decision, if adverse to defendant, would have been subject to review in this Court, as in Sullivan
v. State Board of Tax Administration, 290 Mich. 664. Plaintiff, so far as the record discloses, did not submit this item of his claim to the civil service commission; and under the circumstances the court of claims was without jurisdiction. *Page 696 
We are mindful that decision in the trial court was based solely upon another phase of the law. "However where the trial judge reaches the right conclusion in deciding a case, we do not disturb the result attained even though other reasons should have been assigned." McNair v. State Highway Department, 305 Mich. 181,188.
Because of a stipulation to that effect in the trial court, decision herein will be controlling in four other companion cases. The judgment entered in the court of claims is affirmed, with costs of this Court to appellee.
BUSHNELL, C.J., and SHARPE, BOYLES, REID, BUTZEL, and CARR, JJ., concurred. DETHMERS, J., did not sit.
* See Const. 1908, art. 6, § 22, adopted in 1940. — REPORTER.